R. Bruce Carlson, Esq.
Kelly K. Iverson, Esq.
Kevin W. Tucker, Esq.
 (All pro hac vice)
CARLSON LYNCH SWEET KILPELA & CARPENTER, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222
(412) 322-9243 (telephone)
(412) 231-0246 (fax)
Email: bcarlson@carlsonlynch.com
Email: kiverson@carlsonlynch.com
Email: ktucker@carlsonlynch.com
James J. Davis, Jr., AK Bar No. 9412140
Goriune Dudukgian, AK Bar No. 0506051
NORTHERN JUSTICE PROJECT, LLC
310 K Street, Suite 200
Anchorage, AK 99501
(907) 264-6634 (telephone)
(866) 813-8645 (fax)
Email: gdudukgian@njp-law.com
Email: jdavis@njp-law.com
Attorneys for Plaintiff



                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 KATIE VAN, individually and on behalf of
 all others similarly situated,                Case No. 3:18-cv-00197-HRH

                      Plaintiff,

        v.
                                               Filed Electronically
 LLR, INC. d/b/a LuLaRoe, and LULAROE,
 LLC

                      Defendants.




        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 1 of 15
  NOTICE OF PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY
 OBJECTIONS TO DECLARATIONS OF KELLY IVERSON AND KATIE VAN
   FILED IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                       MOTION TO DISMISS


   I.       INTRODUCTION

         Defendants filed a Motion to Dismiss Plaintiff’s Complaint under, in part, Rule

12(b)(1). In support thereof (and in support of its Rule 12(b)(6) and 12(f) motions),

Defendant submitted evidence outside of the pleadings in the form of a Declaration of

Jamie Ellis and Request for Judicial Notice. The Declaration of Jamie Ellis included

misleading statements of facts and half-truths. In response, and in support of Plaintiff’s

Opposition to the Motion, Plaintiff submitted her own evidence, consistent with the legal

standards and practices under Rule 12(b)(1). For the reasons set forth below, Plaintiff’s

evidence should be considered by this Court, and LuLaRoe’s objections overruled.

   II.      LEGAL STANDARD

         “On a motion to dismiss pursuant to Rule 12(b)(1), Federal Rules of Civil

Procedure, the court is not restricted to the scope of the pleadings but may review evidence

outside the pleadings concerning the existence of subject matter jurisdiction.” Alaska

Cargo Transport, Inc. v. Alaska R.R. Corp., 834 F. Supp. 1216, 1220 (D. Alaska 1991) (J.

Holland), aff’d, 5 F.3d 378 (9th Cir. 1993) (quoting McCarthy v. United States, 850 F.2d

558 (9th Cir. 1988); Biotics Research Corp. v. Heckler, 710 F.2d 1375 (9th Cir. 1983)).

         As Judge Sedwick recently summarized:

         In order to survive a defendant’s motion to dismiss, the plaintiff has the
         burden of proving jurisdiction. Where the defendant brings a facial attack on

Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                1

          Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 2 of 15
       the subject matter of the district court, the court assumes the factual
       allegations in the plaintiff’s complaint are true and draws all reasonable
       inferences in the plaintiff’s favor. The court does not, however, accept the
       truth of legal conclusions cast in the form of factual allegations. Where the
       defendant brings a factual attack—that is, where the movant challenges the
       substantive allegations supporting jurisdiction—the court may consider
       evidence outside the pleadings to determine whether jurisdiction exists.

Scudero v. Moran, 230 F. Supp. 3d 980, 983 (D. Alaska 2017) (emphasis added) (citing

Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)) (internal citations

omitted).

       Once Defendants convert their Motion to Dismiss into a factual motion by

presenting evidence outside of the Complaint, Plaintiff must furnish evidence necessary to

satisfy her burden to establish subject matter jurisdiction. Savage v. Glendale Union High

Sch., Dist. No. 205, Maricopa Cty., 343 F.3d 1036, 1039, n. 2 (9th Cir. 2003) (parties

supplied affidavits and public documents in support of their respective positions). Once

converted to a factual challenge, as here, the Court is not required to presume the

truthfulness of Plaintiff’s allegations in her Complaint. Safe Air for Everyone v. Meyer, 373

F.3d 1035, 1039 (9th Cir. 2004).

       “There are only a few procedural limitations placed on a district court when it faces

a factual challenge to a complaint’s jurisdictional allegations.” St. Clair v. City of Chico,

880 F.2d 199, 201 (9th Cir. 1989) (citing 5 C. Wright & A. Miller, Federal Practice and

Procedure, § 1350, at 558–59 (1969); Crawford v. United States, 796 F.2d 924, 929 (7th

Cir. 1986) (“No format is specified by statute or rule for evidentiary hearings on

jurisdiction; any rational mode of inquiry will do.”)). Indeed, the Court can take evidence


Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                 2

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 3 of 15
and make any findings of fact necessary to determine the jurisdictional question, if it can

be done separate from the merits. Rosales v. United States, 824 F.2d 799, 802–803 (9th

Cir. 1987). Further, it may also permit discovery. San Luis & Delta-Mendota Water Auth.

v. U.S. Dep’t of the Interior, 905 F. Supp. 2d 1158, 1167–68 (E.D. Cal. 2012). “However,

if the jurisdictional issue and substantive claims are so intertwined that resolution of the

jurisdictional question is dependent on factual issues going to the merits, the court should

dismiss for lack of jurisdiction only if the material facts are not in dispute and the moving

party is entitled to prevail as a matter of law. Otherwise, the intertwined facts must be

resolved by the trier of fact.” Id.

       In addition to the 12(b)(1) Motion, Defendants posit that their Motion to Dismiss

Plaintiff’s claims is pursuant to Rule 12(b)(6) and their Motion to Strike Class Allegations

based on lack of superiority and adequacy of representation is pursuant to Rule 12(f).

Despite this, the Rule 12(b)(6) and 12(f) motions are truly Rule 56 motions because, for

each of those arguments, Defendants rely on facts outside of the pleadings – namely, their

Declaration of Jamie Ellis alleging (without providing any accounting) that Defendants

refunded the fraudulent overcharges to Plaintiff and the class. (See ECF 28, Section

IV(B)(1) (arguing that Plaintiff cannot establish ascertainable loss under the UTPA because

of Defendants “comprehensive Refund Program, which has already provided her a full

refund”); Section IV(C) (arguing that Plaintiff cannot establish a claim for conversion

because she “has already been refunded”); Section V(B) (arguing that Defendants’ refunds

program is superior to this class action, and citing Mr. Ellis’ Declaration in support of that


Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                  3

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 4 of 15
argument); an Section V(C) (arguing that Plaintiff is an inadequate class representative

because she was refunded)).

   III.     ARGUMENT

          Because LuLaRoe filed a 12(b)(1) Motion, Plaintiff provided this Court with

declarations and record evidence of the allegations in the Complaint, which cannot be taken

as true in such factual attack. The factual background of this action is important in light of

Plaintiff’s claims under the UTPA and for conversion. Here, LuLaRoe attempts to frame

the only “relevant” evidence for its Motion to Dismiss as its own self-serving declaration,

including misstatements and half-truths about its overcharges and refunds. Plaintiff

counters that evidence and impeaches those misstatements and half-truths with testimony

from LuLaRoe and documents produced by LuLaRoe (and bates numbered “LLR”).

Plaintiff also counters LuLaRoe’s Rule 23 challenges with evidence of the conduct of

LuLaRoe and Plaintiff’s purpose for bringing this action.

       LuLaRoe’s purported “refunds” must be considered in light of its conduct. Indeed,

the UTPA was “designed to meet the increasing need in Alaska for the protection of

consumers as well as honest businessmen from the depredations of those persons

employing unfair or deceptive trade practices. The act protects the consumer from

deceptive sales and advertising practices, and it protects honest businesses from their

unethical competitors.” Donahue v. Ledgends, Inc., 331 P.3d 342, 353 (Alaska 2014). Here,

Plaintiff provides evidence to support her Amended Complaint to show that: (1) LuLaRoe

intentionally and knowingly overcharged its customers; (2) it passed these charges onto its


Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                  4

          Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 5 of 15
customers in order to save itself from overpaying taxes because of known limitations and

miscalculations of its faulty POS system; and (3) that it hid its knowledge of its unlawful

tax overcharges from its employees, retailers, and customers until it was sued in Court.

Further, even if LuLaRoe (as it contends) planned at the time of implementing the 2016

Tax Policy overcharges to later refund its customers, these facts only support Plaintiff’s

causes of action. In essence, LuLaRoe is asking this Court to sanction its calculated

decision to take an unapproved, interest free loan from its customers, in the guise of a “tax,”

without its customers’ knowledge and at their expense, claiming that the delayed

repayment of those fraudulent charges, without interest or any penalty, immunizes

LuLaRoe from liability for its bad acts. These background facts are relevant and important

to this Court’s determination of the Motion to Dismiss because, if LuLaRoe may escape its

intentional fraud by making belated refunds, then any retailer “could freely [and

intentionally] misrepresent the benefits of their products secure in the knowledge that [their

belated refunds] effectively immunizes them from a suit. . .” Korolshteyn v. Costco

Wholesale Corp., No. 3:15-cv-709, 2017 WL 1020391, *8 (S.D. Cal. Mar. 16, 2017).

Consequently, and as described in more detail below, the evidence submitted by Plaintiff

should be considered by this Court.

       A. The Iverson Declaration

       Defendants’ sole challenge to paragraphs 3 through 14 and 17 through 26 of the

Iverson Declaration is based on relevance. Evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact


Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                   5

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 6 of 15
is of consequence in determining the action.” Allen v. State Farm Mut. Auto. Ins. Co., No.

3:15-CV-0019-HRH, 2018 WL 2327368, at *2 (D. Alaska May 22, 2018) (Holland, J.). As

explained above, the factual background of this action frames Plaintiff’s response to the

Motion to Dismiss, and Plaintiff provides the evidence necessary to satisfy her Rule

12(b)(1) burden, which does not permit facts in the Amended Complaint to be assumed as

true. The relevance of each challenged paragraph is further explained in the chart below:

 Declaration    Relevance
 Paragraph
 3              These background facts, not in dispute (see ECF 28, p. 12), are
                relevant and admissible.
 4              In Footnote 2 of Defendants’ Brief (see ECF 28, n. 2), they attempt to
                shock this Court with the statutory damages – approved by the Alaska
                legislature – that are being pursued by the class ($36,251,500). It is
                relevant that, while knowingly and intentionally defrauding its
                customers to save itself from overpaying $8.3 million in taxes due to
                its faulty POS system, LuLaRoe had over $885,000,000 in combined
                net assets and income.
 5              This paragraph provides background for how (and why) the deceptive
                2016 Tax Policy was implemented and attaches and references the
                related evidence to support the averments in the Amended Complaint
                at ¶ 26.
 6              In Mr. Ellis’ Declaration, he claimed that LuLaRoe was overpaying
                sales tax because of the manner the retailers were using the toggle
                switch function (see ECF 27, ¶¶ 4-5).This is inconsistent with Mr.
                Ellis’ sworn deposition testimony in which he confirmed that they
                were overpaying on all out-of-state sales because their POS system
                only reported the total sales completed and LuLaRoe paid tax on all of
                those sales, even when the customer was (properly) not charged tax.
                Evidence for the purposes of impeachment is always relevant. Further,
                this evidence explains why LuLaRoe decided to implement the
                fraudulent practice – to pass its overpayment of tax caused by its faulty
                system onto its end users, rather than LuLaRoe bearing the costs of its
                faulty system, providing the evidence to support the averments in the
                Amended Complaint at ¶ 27-29.
 7              This paragraph provides the evidence for Plaintiff’s averment in her
                Amended Complaint ¶ 30 n.1, and is relevant background to show that
Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                  6

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 7 of 15
               LuLaRoe itself manipulated the Audrey POS system to overcharge its
               customers.
8              This information is relevant to Defendants’ institution of and
               implementation of the 2016 Tax Policy at issue in this Complaint. The
               information therein, and documents attached, were all specifically
               referenced in, but not attached to, the Amended Complaint ¶¶ 30, 39,
               43 n. 2.
9              The sales tax memorandum and “white paper” detailed the 2016 Tax
               Policy of LuLaRoe that is at issue in this action. While LuLaRoe
               asserts a relevance objection, it relied on the sales tax memorandum in
               its Brief (see ECF 28, generally), and asked this Court to take judicial
               notice of the same. Further, both of these documents are referenced in,
               but not attached to, the Amended Complaint ¶¶ 30-46.
10-11          These paragraphs provide evidence of LuLaRoe’s knowledge of the
               proper manner to charge tax; instead, LuLaRoe chose to implement an
               unlawful tax collection practice at the cost of its consumers.
12-14          These paragraphs provide the evidence to support the contentions in
               the Amended Complaint ¶¶ 30-46, and is relevant evidence of the
               implementation and dissemination of LuLaRoe’s unlawful 2016 Tax
               Policy as a result of its faulty system: “this is what the software is
               doing and our policy and position.”
17             Mr. Ellis’ Declaration addresses this same evidence (the amount of
               overcharges both to the class and nationwide), (see ECF 27, ¶¶ 21-23),
               but LuLaRoe argues that Plaintiff’s evidence is not relevant. The
               overcharges are directly at issue here, and Plaintiff provides this
               evidence in support of her Amended Complaint ¶ 67.
18-21          Mr. Ellis claims that LuLaRoe made refunds, pre-Webster, to its
               customers that requested the same. (See ECF 27, ¶¶ 8-11). Plaintiff’s
               submitted evidence that directly contradicts that assertion and
               addresses the contrary course of dealing that LuLaRoe testified it used
               in such circumstance (i.e., referring the customer to the retailer) and
               provides ample examples of customers requesting refunds and not
               receiving any pre-Webster. These paragraphs providing the evidence
               for the Amended Complaint ¶¶ 74-78. Further, impeachment evidence
               is always relevant.
22-23          These paragraphs provide evidence that supports Plaintiff’s assertion
               that LuLaRoe knew about, and hid, its deceptive conduct until after it
               was sued, as alleged in the Amended Complaint ¶¶ 80-83.
24             This paragraph addresses the inadequacies of LuLaRoe’s post-suit
               refund efforts, as alleged in the Amended Complaint ¶¶ 82-87.
25             This paragraph provides the evidence that LuLaRoe failed to fully
               compensate Plaintiff and the class, making its failure to compensate for
Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                7

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 8 of 15
                  time value of money more probable, as alleged in the Amended
                  Complaint ¶¶ 82-87.
    26            LuLaRoe boasts about the “8.4 million” that it refunded consumers,
                  but this did not come from LuLaRoe’s pocket – indeed, LuLaRoe
                  admits it recovered every penny from the taxing authorities, making its
                  refund program inadequate to serve the purpose of the UTPA, as
                  alleged in the Amended Complaint ¶¶ 86-87.

         For the reasons set forth above, LuLaRoe’s relevance objections to the above

paragraphs of the Iverson Declaration should be overruled.

         LuLaRoe also objects to certain exhibits attached to the Iverson Declaration – many

of which were documents produced by LuLaRoe. During the Webster action, counsel for

LuLaRoe confirmed that it would not challenge the authenticity of the documents produced

by LuLaRoe, but now attempts to do just that. Further, all parties agreed that the Webster

documents and testimony may be used in this action. Notably, the evidence submitted here

was also submitted in support of the Class Certification Motion in Webster, without

objection. See Webster, et. al. v. LLR, Inc., 2:17-cv-00225 (W.D. Pa.), ECF 86. 1 Further,

the same evidence was recently submitted in Opposition to a Motion to Dismiss in a

Montana class action based on substantially similar facts and argument by LuLaRoe, and

LuLaRoe did not object to them there. Hill v. LLR, Inc., et al., 4:18-cv-00120 (D. Mont.),

ECF 37-38.

    EXHIBIT NO. RESPONSE
    1           As discussed above, LuLaRoe’s sales tax procedures and the 2016 Tax
                Policy are directly at issue in this action and evince LuLaRoe’s
                calculated decision to surcharge its customers. Such evidence is
                relevant, at minimum, to show the harm suffered by Plaintiff and the

1
       Attaching, as exhibits to Motion for Class Certification, the Exhibits included in the
Iverson Declaration at Exhibits 1-4 and 9-13.
Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                  8

          Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 9 of 15
                 class. With respect to authentication, LuLaRoe does not claim that the
                 excerpts are incorrect and provide this Court with other language –
                 indeed, it cannot. Instead, it complains that the reporter certificate is
                 not included. 2 LuLaRoe is aware that these excerpts are accurate.
                 However, to address and cure any concern, Plaintiff attaches a revised
                 Exhibit 1 hereto, with the certification included.
    2            In Footnote 2 of Defendants’ Brief (see ECF 28, n. 2), they attempt to
                 shock this Court with the statutory damages – approved by the Alaska
                 legislature – that are being pursued by the class ($36,251,500). It is
                 relevant that, while knowingly and intentionally defrauding its
                 customers to save itself from overpaying $8.3 million in taxes due to
                 its faulty POS system, LuLaRoe had over $885,000,000 in combined
                 net assets and income. As to authentication, this document was
                 produced by LuLaRoe and bears the LuLaRoe bates numbers
                 (“LLR”). Again, LuLaRoe presents no evidence to state that the
                 excerpt is actually incorrect, nor can it. However, to address and cure
                 any concern, Plaintiff attaches a revised Exhibit 2 hereto, with the
                 certification included.
    3            As discussed above, LuLaRoe’s sales tax procedures and the 2016 Tax
                 Policy are directly at issue in this action and evince LuLaRoe’s
                 calculated decision to surcharge its customers. Further, much of Mr.
                 Ellis’ testimony is presented by Plaintiff for the purpose of impeaching
                 his Declaration submitted in support of Defendants’ Motion to
                 Dismiss; impeachment evidence is always relevant. With respect to
                 authentication, LuLaRoe does not claim that the excerpts are incorrect
                 and provide this Court with other language – indeed, it cannot. Instead,
                 it complains that the reporter certificate is not included. LuLaRoe is
                 aware that these excerpts are accurate. However, to address and cure
                 any concern, Plaintiff attaches a revised Exhibit 3 hereto, with the
                 certification included.
    4            This is a document produced by LuLaRoe and bearing LuLaRoe’s
                 bates numbers (“LLR”). Iverson confirms this in the Iver. Dec. ¶ 2,
                 confirming her personal knowledge of the production by LuLaRoe.
                 LuLaRoe challenges its authentication, despite that the document is
                 LuLaRoe’s own production. To the extent this Court requires further
                 information, in addition to an Attorney Declaration verifying that this
                 was a document produced by LuLaRoe, Plaintiff provides additional
                 testimony of Jamie Ellis, which confirmed the authenticity of Exhibit

2
        LuLaRoe did not make the same challenges or complaints about this testimony, or
that in Exhibits 2 or 3 herein, in the Webster action nor the Hill action, despite the
certification pages not being included there.
Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                   9

        Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 10 of 15
                4, which he confirms was distributed by LuLaRoe to its retailers. See
                Exhibit A hereto, Ellis 30(b)(6) excerpts pp. 68-73 addressing Exhibit
                F to the deposition, which is Exhibit 4 to the Iver. Dec. Further, this
                announcement was specifically referenced in the Amended Complaint,
                ¶ 43 n. 2, but not attached thereto.
5               Like Exhibit 4, the webinar here is the manner that LuLaRoe
                disseminated the 2016 Tax Policy to its retailers (see also Exhibit A
                hereto, in which Mr. Ellis confirms the same). Indeed, this document
                was not only produced by LuLaRoe, it is the one that transcribed the
                webinar. To the extent the Court would like Plaintiff to produce the
                webinar itself, which LuLaRoe produced with this transcript, Plaintiff
                can do so. Because LuLaRoe challenges its own transcription of the
                webinar, Plaintiff attaches a revised Exhibit 5 hereto, with the
                certification included.
7               Yet again, LuLaRoe challenges the authenticity of its own “LLR”
                documents, which Iverson confirmed by Declaration were produced
                by LuLaRoe. These agreements provide further evidence of
                LuLaRoe’s knowledge of the proper manner to charge tax; instead,
                LuLaRoe chose to implement an unlawful tax collection practice at the
                cost of its consumers. Alaska agreements would not be at issue
                because LuLaRoe (improperly) claimed to be collecting tax for remote
                sales based on other states’ tax laws – accordingly, Plaintiff provides
                exemplar agreements from other states. To the extent this Court
                requires further information, in addition to an Attorney Declaration
                verifying that this was a document produced by LuLaRoe, Plaintiff
                provides this supplement of Jamie Ellis’ testimony, which confirmed
                the authenticity of these co-vendor agreements. See Exhibit A hereto,
                Ellis 30(b)(6) excerpts p. 150 addressing Exhibit W to the deposition,
                which is Exhibit 7 to the Iver. Dec.
9               Mr. Ellis’ Declaration addresses this same evidence (the amount of
                overcharges both to the class and nationwide), (see ECF 27, ¶¶ 21-23),
                but LuLaRoe claims only its evidence, and not Plaintiff’s evidence, is
                relevant. The overcharges are directly at issue here, and Plaintiff
                provides this evidence in support of her Amended Complaint ¶ 67.
10              Mr. Ellis claims that LuLaRoe made refunds, pre-Webster, to its
                customers that requested the same. (See ECF 27, ¶¶ 8-11). Plaintiff’s
                submitted evidence directly contradicts that assertion as LuLaRoe
                admits that it refunded not a single Alaska consumer pre-Webster, and
                the refunds it did make are so utterly dwarfed by the number of
                fraudulent transactions that Mr. Ellis’ claims about pre-Webster
                refunds are, at best, disingenuous (and wholly contradicted by
                evidence submitted in Plaintiff’s Exhibits 10, 11, and 3). These

Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                            10

      Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 11 of 15
                 paragraphs providing the evidence for the Amended Complaint ¶¶ 74-
                 78. Further, impeachment evidence is always relevant.
 11              Mr. Ellis claims that LuLaRoe made refunds, pre-Webster, to its
                 customers that requested the same. (See ECF 27, ¶¶ 8-11). Plaintiff’s
                 submitted evidence directly contradicts that assertion and addresses
                 the contrary course of dealing that LuLaRoe testified it used in such
                 circumstance (i.e., referring the customer to the retailer) and provides
                 ample examples of customers requesting refunds and not receiving any
                 pre-Webster. These paragraphs providing the evidence for the
                 Amended Complaint ¶¶ 74-78. Further, impeachment evidence is
                 always relevant. Lastly, again, these documents were produced by
                 LuLaRoe. To the extent this Court requires further information, in
                 addition to an Attorney Declaration verifying that these were
                 documents produced by LuLaRoe, Mr. Ellis confirmed the same in his
                 deposition (See Exhibit 3 to Iver. Dec., 102:7-112:9).
 12              The Attorney General Complaints were referenced in the Amended
                 Complaint, ¶¶ 46-53, but not attached thereto. Further, they were also
                 referenced in Mr. Ellis’ Declaration, submitted with Defendants’
                 Motion to Dismiss. (See ECF 27, ¶ 11). Consequently, LuLaRoe’s
                 challenge the relevance is disingenuous. To the extent this Court
                 requires further information, in addition to an Attorney Declaration
                 verifying that this was a document produced by LuLaRoe and
                 authentic, Plaintiff provides this supplement of Jamie Ellis’ testimony,
                 which confirmed the authenticity of the Attorney General complaints
                 and LuLaRoe’s responses. See Exhibit A hereto, Ellis 30(b)(6)
                 excerpts pp. 90-91 addressing Exhibit K to the deposition, which is
                 Exhibit 12 to the Iver. Dec.
 13              This document, again, was produced and bates numbered by LuLaRoe.
                 The document is utilized as impeachment evidence in light of Mr.
                 Ellis’ half-truths and misstatements about pre-Webster refunds in his
                 Declaration to this Court.

      For the reasons set forth above, LuLaRoe’s objections to Exhibits 1 through 5, 7,

and 9 through 13 of the Iverson Declaration should be overruled

      B. The Van Declaration

      LuLaRoe has challenged Plaintiff Katie Van’s adequacy as a class representative.

In doing so, LuLaRoe relies upon extrinsic evidence in the form of a Declaration by Mr.


Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                              11

       Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 12 of 15
Ellis, despite that such challenge should be based on the pleadings. Because LuLaRoe has

challenged Ms. Van’s adequacy, her involvement in this action and the reason that she is

pursuing this action (including her understanding of her claims, LuLaRoe’s liability, and

her concern and desire to protect Alaska consumers from LuLaRoe’s bad acts and any

company that attempts to deceive Alaska consumers) – addressed in each of the paragraphs

challenged by LuLaRoe – are relevant and have been placed at issue by LuLaRoe in its

Motion to Dismiss. Accordingly, LuLaRoe’s objections to Ms. Van’s Declaration should

be overruled.

   IV.      CONCLUSION

         For all of the reasons addressed herein, Plaintiff Katie Van respectfully requests that

this Court Overrule Defendants’ Evidentiary Objections to Declarations of Kelly Iverson

and Katie Van Filed in Support of Plaintiff’s Opposition to Defendants’ Motion to Dismiss.



Dated: December 26, 2018                        CARLSON LYNCH SWEET KILPELA &
                                                CARPENTER, LLP

                                                Attorneys for Plaintiff

                                                By: Kelly K. Iverson.______________
                                                R. Bruce Carlson, Esq.
                                                bcarlson@carlsonlynch.com
                                                Kelly K. Iverson, Esq.
                                                kiverson@carlsonlynch.com
                                                Kevin W. Tucker, Esq.
                                                ktucker@carlsonlynch.com
                                                (All pro hac vice)
                                                CARLSON LYNCH SWEET KILPELA &
                                                CARPENTER, LLP
                                                1133 Penn Avenue, 5th Floor

Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                   12

         Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 13 of 15
                                    Pittsburgh, PA 15222
                                    (p) (412) 322-9243
                                    (f) (412) 231-0246


                                    James J. Davis, Jr., AK Bar No. 9412140
                                    Goriune Dudukgian, AK Bar No. 0506051
                                    NORTHERN JUSTICE PROJECT, LLC
                                    310 K Street, Suite 200
                                    Anchorage, AK 99501
                                    (907) 264-6634 (telephone)
                                    (866) 813-8645 (fax)




Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                13

      Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 14 of 15
                                  CERTIFICATE OF SERVICE

           I hereby certify that on December 26, 2018 the foregoing document was filed with the

Court through its CM/ECF service which shall send electronic notice of said filing to the email

addresses for all counsel listed on the Electronic Mail Notice list, including counsel of record for all

parties.

                                                        /s/ Kelly K. Iverson    ______
                                                        Kelly K. Iverson




Van v. LLR, Inc., et al
Case No. 3:18-cv-00197-HRH                                                                           14

           Case 3:18-cv-00197-HRH Document 45 Filed 12/26/18 Page 15 of 15
